DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
2.	Applicant’s response filed on March 16, 2021 has been entered. 
	Applicant’s amendments to the claims and specification have overcome all of the previously made objections and rejections. They have been withdrawn accordingly. 
Applicant’s arguments filed on March 16, 2021 have been considered, but they are moot since all of the previously made rejections and objections have been withdrawn.
	The non-elected species recited in claims 22 and 27 have been rejoined since the generic claim (claim 21) is allowable. In other words, the requirement to elect species for examination as set forth in the Office action mailed on July 23, 2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The species election requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the requirement to elect between the species recited in claims 22 and 23 and also between the species recited in claims 27 and 28 has been withdrawn. As noted above, claims 22 and 27, directed to non-elected species are no longer withdrawn from consideration because the claims require all the limitations of an allowable claim.
In view of the above noted withdrawal of the species election requirement, Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may 
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER'S AMENDMENT
3.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Matthew Hinsch (Reg. No. 47,651) on May 20, 2021.
The application has been amended as follows: 
	In the claims:

21.	(Currently amended)  	A kit comprising:
a first container containing a first nucleic acid template, a second nucleic acid template, and a set of primers specific for the  first nucleic acid template, such that when the mixture in the first container is exposed to amplification conditions, a first nucleic acid template amplification product, but not a second nucleic acid template amplification product  is formed; and 
second  nucleic acid template, and a set of primers specific for the first  nucleic acid template amplification product, 
wherein: (i) at least one of the primers in one of the sets is labeled, (ii) [[or]] the  kit comprises an intercalating dye, or (iii) the kit comprises a first labeled probe specific for an amplification product of the first nucleic acid template and/or a second labeled probe specific for an amplification product of the second nucleic acid template. 

22.	(Currently amended) The kit of claim 21, wherein the set of primers specific for the first  nucleic acid template and the set of primers specific for the first  nucleic acid template amplification product are the same.

23.	(Currently amended) The kit of claim 21, wherein the set of primers specific for the first  nucleic acid template and the set of primers specific for the first  nucleic acid template amplification product are different.

34.	(Currently amended) The kit of claim 21, wherein the kit  comprises [[a]] the first labeled probe specific for an amplification product of the first nucleic acid template. 

35.	(Currently amended) The kit of claim 21, wherein the kit  comprises [[a]] the second labeled probe specific for an amplification product of the second nucleic acid template.
wherein the kit  comprises [[a]] the first labeled probe specific for an amplification product of the first nucleic acid template and [[a]] the second labeled probe specific for an amplification product of the second nucleic acid template.

37.	(Currently amended) The kit of claim 21, wherein at least one of the primers in the  set of primers specific for the second nucleic acid template is labeled.

38.	(Currently amended) The kit of claim 21, wherein at least one of the primers in the  set of primers specific for the first nucleic acid template amplification product is labeled.

CANCEL CLAIM 33.


Allowable Subject Matter
4.	The following is an examiner’s statement of reasons for allowance.
	The instant claims are drawn to a kit comprising nucleic acid templates and primer sets. More specifically, independent claim 21 requires the kit to include two containers that include particular combinations of reagents. The first container in the kit contains a first nucleic acid template, a second nucleic acid template, and a primer set specific for the first template nucleic acid. As well, subjecting the contents of the first container to an amplification reaction must result in production of a first nucleic acid template amplification product, but not a second nucleic acid template amplification product. The second container contains a set of primer specific for the second nucleic acid template and a set of primers specific for the amplification 
	The claimed kits are not directed to patent-ineligible subject matter because they must include non-naturally occurring reagents (i.e., a labeled primer or probe or an intercalating dye).
	The claimed kits are also not taught or suggested by the prior art. The previously cited Rose and Willey references constitute the closest prior art.1 As discussed in the last Office action, these references suggest a kit that includes a first container that contains a first nucleic acid template, a second nucleic acid template, and a primer set capable of amplifying both template nucleic acids, but they do not teach or suggest providing a kit in which the nucleic acid templates and primer sets are arranged in a manner that satisfies all of the requirements of independent claim 21. 
	Accordingly, the claimed kits are novel and unobvious.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
5.	Claims 21-24, 26-32, and 34-38 are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Angela Bertagna whose telephone number is (571)272-8291.  The examiner can normally be reached on 8-5, M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANGELA M. BERTAGNA/Primary Examiner, Art Unit 1637                                                                                                                                                                                                        



    
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Rose et al. (US 5,925,733); Willey (US 2005/0239116 A1